584 So.2d 37 (1991)
Barbara Estell LABAR, Appellant,
v.
STATE of Florida, Appellee.
No. 90-02348.
District Court of Appeal of Florida, Second District.
July 3, 1991.
Rehearing Denied August 28, 1991.
James Marion Moorman, Public Defender, and John S. Lynch, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Michele Taylor, Asst. Atty. Gen., Tampa, for appellee.
LEHAN, Judge.
We affirm defendant's convictions for battery on a law enforcement officer and obstructing or opposing an officer without violence.
Defendant's contention concerning the sufficiency of the evidence was not preserved for appeal. See Gomez v. State, 309 So.2d 56 (Fla. 2d DCA 1975). Defendant's contention that the trial court erred in announcing defendant's guilt before defense counsel made a closing argument and announced that the defense had rested was waived. See M.S. v. State, 584 So.2d 36 (Fla. 2d DCA 1991).
However, we strike the special conditions of probation because they did not conform to the oral pronouncement at the sentencing hearing. See Seawright v. State, 572 So.2d 990 (Fla. 2d DCA 1990); Williams v. State, 542 So.2d 479 (Fla. 2d DCA 1989).
Affirmed except remanded for conformance of the sentence to the oral pronouncement.
RYDER, A.C.J., and PARKER, J., concur.